Title: From Benjamin Franklin to Samuel Cooper, 2 December 1780
From: Franklin, Benjamin
To: Cooper, Samuel


Reverend and dear Sir,
Passy, Decr. 2d. 1780
I received your kind Letter of the 8th. of September, and am much oblig’d by the Intelligence it contain’d.— Please to make my Compliments of Congratulation acceptable to Mr. Hancock, on his being chosen the first Governor of his free Countrymen. I am persuaded he will fill the Seat with Propriety and Dignity.
Dr. Lee’s Accusation of Capt Landais for Insanity was probably well-founded; as in my Opinion would have been the same Accusation, if it had been brought by Landais against Lee: For tho’ neither of them are permanently mad, they are both so at times; and the Insanity of the latter is of the two the most mischievous.
Your little Grandson is a fine Boy, behaves genteely and, takes his Learning admirably. Mr. Adams being gone to Holland, has left him in my Care.— He does not seem well satisfy’d with his School: and the Master and Mistress complain of his being turbulent and factious, and having in him too much of the Insurgent. I give him occasionally my best Advice, and I hope those little Unpleasantnesses will by degrees wear off. I have paid his last Quarter.
The English in a late Memorial have treated the Dutch with much Insolence. Some imagine it must produce a War. Others relying on the Batavian Flegm & Patience, think it will pass. Holland has however at length acceded to the arm’d Neutrallity.
At the Request of the Abbé de Raynal I send you the enclosed; and I wish you or Mr. Bowdoin would answer the Questions.
I beg the Continuance of your useful Letters.— I shall soon write to you more fully; remaining with the most perfect Esteem and Respect Dear Sir, Your most obedient and most humble Servant
